UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE M. RIOS AND KIMBERLY M.
MARRERO,

Plaintiffs, ORDER
-against- 17 Civ. 1148 (JCM)
NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY
SUPERVISION — OTIS VILLE
CORRECTION FACILITY, et al.

Defendants.

On December 2, 2019, the Court issued an amended trial order directing the parties, in
part, to provide the Court with “courtesy copies of all exhibits, as well as any deposition
transcripts to be used at trial, prior to the start of trial but no later than the Pre-Trial Conference.”
(Docket No. 73). At the Pre-Trial Conference, held on January 15, 2020, the Court only received
exhibits from Defendants. To date, the Court has not received Plaintiffs’ exhibits. Therefore,
Plaintiffs are directed to submit courtesy copies of theit pre-marked exhibits by no later than
close of business on January 23, 2020.

Dated: January 22, 2020
White Plains, New York

SO ORDERED:

 

C Neco wa C- fF) " larTrg
JUDITH C. McCARTHY
United States Magistrate Judge

 
